Exhibit 10.5

AMENDMENT

to

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of May 16,
2012, by and between Healthcare Trust of America, Inc., a Maryland corporation
(the “Corporation”), and Scott D. Peters (the “Executive”).

WHEREAS, the Executive is currently employed by the Corporation pursuant to that
certain Employment Agreement, dated as of July 1, 2009 (the “Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend the Agreement as
provided herein.

NOW, THEREFORE, the parties agree as follows:

1. Section 5 of the Agreement is hereby amended to delete the section entitled
“Other Compensation - Equity Interest” in its entirety.

2. Section 8 of the Agreement is hereby amended to add the following paragraph
to such section:

“Termination Following Change in Control

In the event of a Change in Control (as such term is defined under the Company’s
Amended and Restated 2006 Incentive Plan), the Executive may, at any time on or
within the period of ninety (90) days following the consummation of such
transaction, voluntarily terminate his employment with the Company (or its
successor or any of their respective affiliates) for any reason or no reason,
and following such a termination of his employment, the Executive will be
entitled to the Separation Benefits (as defined in this Section 8) upon the
conditions set forth herein. The Company shall have no further obligations to
the Executive under this Agreement or otherwise (other than pursuant to any
employee benefit plan).”

3. Section 8 of the Agreement is hereby further amended to provide that (a) the
“Release” referred to in such section must be executed by the Executive within
45 days after the Executive’s Date of Termination (as defined therein) and must
not be revoked by the Executive within any revocation period provided by
applicable law, (b) if the Executive is entitled to receive cash severance
pursuant to such section, such severance shall be paid in a lump sum on the
sixtieth (60th) day following the Executive’s Date of Termination, and (c) the
fourth paragraph of the “Provisions Regarding Code Section 409A” in Section 10
of the Agreement is hereby deleted in its entirety.

4. Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

5. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.



--------------------------------------------------------------------------------

6. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

HEALTHCARE TRUST OF AMERICA, INC. By:  

 

[Name]   [Title]   EXECUTIVE

 

Scott D. Peters

 

3